ON REHEARING.
THOMAS, j.
The merits of the- defendant’s demurrers to count C have been carefully considered. Our respective views have been heretofore declared, and there has been no change of opinion in this regard.
(8) The point now urged for an affirmance of the judgment was not presented by counsel in their original brief, and is now pressed for the first time. We have, however, carefully examined the record, to ascertain if the trial court considered the demurrers as filed to the complaint as last amended and rendered judgment thereon.
The judgment entry of date November 23, 1914, recited the amendment of the complaint by striking therefrom Kotheimer, as a party defendant, and “otherwise, as appears by a separate paIper writing on file and this day filed,” and that “each of the defendant’s demurrers to each count of the complaint as amended, separately' and severally,” was “by the court heard and considered” and overruled.
The complaint filled on June 26, 1914, contained one count, which claimed damages in $3,000 against the Louisville & Nashville Eailroad Company, a body corporate, Phil C. Kotheimer, and Seymour Carleton; and on November 20, 1914, the complaint was amended by the addition of count 2. On November 23, 1914, the complaint was amended by striking therefrom as a party defendant Phil C. Kotheimer, by striking therefrom the words “three thousand” wherever the same occurred, and inserting in lieu thereof the words “one hundred thousand,” and by adding counts A, B, and C. Amended counts A, B, and C, contain the name of Seymour Carleton alone, and claim damages in the sum of $100,000.
Defendant company’s demurrers were first filed May 12,1914; and on November 23, 1914, this defendant demurred to each count of the complaint as amended, separately and severally, on 18 grounds specifically set out, some of which were: That the defendant corporation was joined as a party defendant with Seymour Carleton, and that the count did not sufficiently show, save by conclusion of the pleader, how this defendant was responsible *538for plaintiff’s injury; that there was a misjoinder of parties defendant; that it did not appear therein that said wrongful conduct was a joint tort of the defendant; that there were joined with said action in case, against the defendant Louisville & Nashville Railroad Company an action in trespass against the other •defendant, Seymour Carletori; that an action in case against one defendant was joined in an action in trespass against another -defendant. Likewise grounds of demurrer 7, 8, 11, 16, and 18 name Seymour Carleton as a codefendant with said railroad company, but omit to name Phil C. Kotheimer.
It is clear, from an inspection of the complaint, of the demurrers, and of the judgment entry of the court, that the judgment ■of the court was upon the question of misjoinder so presented by The demurrers. This question was orally argued and also presented in brief, .and was fully discussed in the opinion of the court, as well as in the dissenting opinion of Mr. Justice May-field, and that of Mr. Justice Thomas, concurred in by Mr. Justice Gardner.
That the demurrer is also indorsed, “Ratified in open court Nov. 24, 1914;” in no wise discloses that the several grounds of ■demurrer numbered from 1 to 18, inclusive, were not in the exact form as filed on November 23, 1914, and then considered by the court and determined by its judgment of the latter date. Nor •does this refiling of the demurrers disclose that count C in question was not a part of the separate paper writing on file and this day filed” (November 23, 1914), as recited in the judgment entry • of the trial court.
The first assignment of error was: “The lower court erred in overruling appellant’s demurrer to count C of the amended • complaint.”
Appellee’s counsel, in brief filed on the submission of the •cause, said: “Counsel for appellant stated to the Supreme Court in his oral argument that he did not desire to insist on any assignment of error other than the ruling of the trial court upon the demurrers to count C of the complaint as amended; that he •desired to rest his appeal upon that assignment alone. This was “not a waiver of anything of value. The other assignments of •error are so palpably not well taken that to argue the same would "be a reflection upon the intelligence of the court.”
And the whole argument of appellee’s counsel was directed to appellant’s first assignment of error; and the opinions hereto*539fore filed discussed at length the question as presented by that, assignment.
We conclude that the application for a rehearing should be, and it is hereby, overruled.
All the Justices concur, except: Sayre, J., not sitting.